Citation Nr: 1037896	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 2003, 
for the award of service connection for hemorrhoids, a lumbar 
spine disorder, allergies, seborrheic dermatitis, status-post 
fracture of the left fifth proximal phalanx, and laceration, 
status-post repair, of the right hand.  

2.  Entitlement to a compensable initial rating and a rating in 
excess of 10 percent effective from August 9, 2007, for status-
post fracture of the left fifth proximal phalanx.  

3.  Entitlement to an initial rating in excess of 10 percent for 
hemorrhoids.

4.  Entitlement to a compensable initial rating for residuals of 
laceration to the right hand.  

5.  Entitlement to an initial compensable rating for allergies.  

6.  Entitlement to an initial rating in excess of 10 percent for 
a lumbar spine disorder.  


7.  Entitlement to an initial compensable rating for seborrheic 
dermatitis.  

8.  Entitlement to service connection for a sleep disorder, 
manifested by insomnia.  

9.  Entitlement to service connection for irregular heartbeat.

10.  Entitlement to service connection for hypotension, claimed 
as low blood pressure. 

11.  Entitlement to service connection for residuals of a head 
injury.  

12.  Entitlement to service connection for otitis externa.  

13.  Entitlement to service connection for residuals of injury to 
the right shin.

14.  Entitlement to service connection for a right foot disorder.  

15.  Entitlement to service connection for a gynecological 
disorder, claimed as yeast infection, vaginosis, and cramps. 

16.  Entitlement to service connection for an eye disorder, 
claimed as myopia.  

17.   Entitlement to service connection for sinusitis.

18.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).  

19.  Entitlement to service connection for asthma.  

20.  Entitlement to service connection for a left ankle disorder, 
claimed as arthritis.  




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to May 1991.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of increased initial ratings for residuals of 
laceration to the right hand, a lumbar spine disorder, allergies 
and seborrheic dermatitis and the issues of service connection 
for a psychiatric disorder, asthma, and left ankle disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board notes that it appears that service connection 
has been implicitly granted for impairment of sphincter 
control.  See December 2004 rating decision.  This grant 
should be explicitly implemented in a rating decision, 
however.  Thus, this matter is REFERRED to the RO for the 
appropriate action.

A total disability rating for individual unemployability 
(TDIU) was denied in an October 2008 rating decision.  The 
Veteran then submitted a notice of disagreement with that 
denial, and a statement of the case was issued in January 
2010.  The Veteran did not submit a timely appeal.  In 
February 2010, the Veteran submitted additional arguments 
in support of the claims currently on appeal before the 
Board.  Review of these arguments suggests that the 
Veteran may again be seeking a TDIU.  It is unclear from 
the records, however, whether this is so.  Thus, the 
matter is REFERRED to the RO so the RO can clarify whether 
the Veteran is seeking to file another claim of TDIU.  


FINDINGS OF FACT

1.  There was no pending claim prior to August 6, 2003, pursuant 
to which service connection for hemorrhoids, a lumbar spine 
disorder, allergies, seborrheic dermatitis, status-post fracture 
of the left fifth proximal phalanx, or laceration, status-post 
repair, of the right hand could have been awarded.

2.  Residuals of fracture to the left fifth finger do not include 
ankylosis, painful scarring, or limitation of function of the 
hand or any digit, and there is no evidence of neurological 
deficit prior to August 9, 2007, and no evidence of more than 
mild neurological deficit from August 9, 2007, forward.  

3.  The Veteran's hemorrhoids do not result in fissures or 
anemia.  

4.  The Veteran does not have a service-connectable sleep 
disorder. 

5.  The Veteran does not have chronic tachycardia, and the acute 
episodes of tachycardia are not related to service or a service-
connected disability. 

6.  The Veteran has not been diagnosed with hypotension.  

7.  No chronic residuals result from the in-service head injury. 

8.  A chronic ear disorder did not onset in service and is not 
causally related to service.  

9.  No chronic residual resulted from the in-service injury to 
the right shin.  

10.  A chronic right foot disorder did not onset in service and 
is not causally related to service.  

11.  The Veteran does not have a service-connectable 
gynecological condition.  

12.  The Veteran's myopia was not aggravated by service and she 
does not otherwise have a service-connectable eye disorder.  

13.  The Veteran's sinusitis onset in service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 6, 2003, 
for the award of service connection for hemorrhoids, a lumbar 
spine disorder, allergies, seborrheic dermatitis, status-post 
fracture of the left fifth proximal phalanx, or laceration to  
the right hand are not met.  38 U.S.C.A. § 5110 (West. 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (2009).

2.  The criteria for a compensable initial rating and a rating in 
excess of 10 percent from August 9, 2007, forward, for status-
post fracture of the left fifth proximal phalanx have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5230, 4.124a Diagnostic Code 
8515 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

3.  The criteria for an initial rating in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155(West 
2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7336  

4.  The criteria for service connection for a sleep disorder have 
not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

5.  The criteria for service connection for irregular heartbeat 
have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

6.  The criteria for service connection for hypotension have not 
been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

7.  The criteria for service connection for residuals of head 
injury have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

8.  The criteria for service connection for an ear disorder have 
not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

9.  The criteria for service connection for residuals of injury 
to the right shin have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

10.  The criteria for service connection for a right foot 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

11.  The criteria for service connection for a gynecological 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

12.  The criteria for service connection for an eye disorder have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  

13.  The criteria for service connection for sinusitis have been 
met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for an earlier effective date and the 
claims for increased initial ratings for status-post fracture of 
the left fifth proximal phalanx and hemorrhoids, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  That burden has not been met in this case.  
Nevertheless, the record reflects that the appellant was provided 
substantially compliant notice for these claims in an August 2006 
letter, and the claims were readjudicated in the May 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

Additionally, VA has obtained service treatment records, assisted 
the appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  VA afforded 
the appellant examinations which are adequate for rating 
purposes:  the examiners elicited medical histories from the 
Veteran, conducted the appropriate testing, and provided 
assessments of the severity of the conditions, and the Veteran 
has not contended that the examination was inadequate or that her 
left little finger disorder or hemorrhoids has changed (i.e. 
worsened) since the most recent examination was conducted.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims file; 
and the appellant has not contended otherwise.  The Board notes 
that new evidence was received in December 2009 and February 
2010, and that the claims were not subsequently readjudicated.  
Review of the evidence indicates that the "new" evidence is not 
pertinent to the claims decided herein, however.  38 C.F.R. §§ 
19.37, 20.1304.  

With respect to the claim of service connection for sinusitis, 
service connection has been granted.  As such, there is no 
further need to discuss compliance with the duties to notify and 
assist for this matter. 

With respect to the other claims of service connection decided 
herein, an August 2003 letter provided the notice then required.  
Although the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to these claimed conditions.  
Dingess, 19 Vet. App. at 473.  

Additionally, VA has obtained service treatment records, assisted 
the appellant in obtaining evidence, afforded the appellant 
examinations and obtained opinions as to the nature and etiology 
of the disorder where appropriate, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  The Board notes that new 
evidence was received in December 2009 and February 2010, and 
that the claims were not subsequently readjudicated.  Review of 
the evidence indicates that the "new" evidence is not pertinent 
to the claims decided herein, however.  38 C.F.R. §§ 19.37, 
20.1304 (2009).   

The Board acknowledges that VA examinations were not conducted in 
conjunction with the claims of service connection for a sleep 
disorder, hypotension, irregular heartbeat, or a right foot 
disorder.  None is required, however.  Such development is to be 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran experienced an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Because not all of these conditions have been met with respect to 
the service connection issues decided herein, as will be 
discussed below, a VA examination with nexus opinion is not 
necessary for any of these claims.  

Thus, the Board finds that VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claims at this time.

Earlier Effective Date

The effective date of an award of compensation based on an 
original claim (received beyond one year after service discharge) 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  This statutory 
provision is implemented by a regulation which provides that the 
effective date for disability compensation will be the date of 
receipt of the claim or the date the entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 38 
U.S.C.A. § 5101(a).  A "claim" is defined in the VA regulations 
as "a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal 
claim is "[a]ny communication or action indicating an intent to 
apply for one or more benefits."  It must "identify the benefit 
sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims, 
formal and informal, for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of claim 
for purposes of determining an effective date.  Id. at 200.

In August 2003, the Veteran filed a formal claim of service 
connection for hemorrhoids, a lumbar spine disorder, allergies, 
seborrheic dermatitis, status-post fracture of the left fifth 
proximal phalanx, and laceration, status-post repair, of the 
right hand.  Service connection was subsequently granted, 
effective the date the formal claim was received.  See December 
2004 rating decision.  

The Veteran contends that an earlier effective date is warranted, 
and it appears that her argument is that service connection 
should be granted effective the date the conditions onset.  As 
noted above, however, the effective date for service connection 
based on an original claim is not based on the date the condition 
began (unless the evidence suggests that the condition had its 
onset after the claim was received).  See 38 C.F.R. § § 3.400 
(2008); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

In this case, the earliest effective date possible is the 
currently assigned effective date as nothing in the evidence 
prior to that date can be construed as a claim of service 
connection for hemorrhoids, a lumbar spine disorder, allergies, 
seborrheic dermatitis, status-post fracture of the left fifth 
proximal phalanx, or laceration to the right hand.  Therefore, 
the claim for an earlier effective date is denied.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an 
appeal of an initial rating (such as in this case), consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

The Court has emphasized that when assigning a disability rating 
for an orthopedic disability, it is necessary to consider 
functional loss due to flare-ups, fatigability, incoordination, 
and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  The rating for an orthopedic disorder should 
reflect any functional limitation that is due to pain that is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  

Status-post Fracture of the Left Fifth Proximal Phalanx

A January 2004 VA examination record reflects the Veteran's 
history of a mild, intermittent ache at the left fifth 
metacarpal.  The Veteran reported that the symptoms occurred 
intermittently, as often as weekly, with each occurrence lasting 
one hour.  The Veteran stated that during a flare-up, she was not 
able to hold anything or to make a fist with the left hand.  
Examination revealed that the Veteran could tie shoelaces, fasten 
buttons, and pick up and tear a piece of paper without 
difficulty.  The fingertips of the left hand could approximate 
the proximal transverse crease of the palm, strength was within 
normal limits, and range of motion was normal for all fingers.  
X-ray images showed an old, healed fracture at the base of the 
proximal phalanx, left fifth finger.  

An August 2007 VA neurological examination record reflects the 
Veteran's history of intermittent numbness in the left hand, 
between the fourth and fifth fingers.  Examination revealed a 
slightly diminished sensation to pinprick in the left fourth and 
fifth fingers.  Motor examination was normal.  The examiner 
assessed the Veteran with some slightly altered sensation in the 
left fourth and fifth fingers which might be suggestive of a 
slight sensory ulnar neuropathy.  

An August 2007 VA orthopedic examination record reflects the 
Veteran's history that her left pinky finger bothered her while 
typing approximately three to four times a week.  The Veteran 
denied any episodes of osteomyelitis, chronic infection, chronic 
pain, weakness, stiffness, swelling, heat, redness, instability, 
giving way, locking, abnormal motion, or flare-ups.  The examiner 
noted that the Veteran was right-hand dominant.  Examination 
revealed that the Veteran could oppose the thumb to each finger 
and to the median palmar crease without difficulty.  Range of 
motion of the joints of each finger was normal without 
difficulty.  Grasp, grip, and pincher strength were normal.  
There was no interosseous muscle loss or atrophy in the hands.  
There was no objective evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack of 
endurance (such as with repetition).  X-ray images showed a mild 
angulation deformity of the left fifth proximal phalanx.  The 
examiner diagnosed the Veteran with status-post fracture of the 
left fifth proximal phalanx with angulation.  

Prior to August 9, 2007, the Veteran is assigned a noncompensable 
rating under Diagnostic Code (DC) 5230, which rates limitation of 
motion of the little finger.  DC 5230 does not provide a 
compensable rating, so a higher rating is not available under 
that diagnostic code.  A noncompensable rating is also the 
highest rating authorized for ankylosis of the little finger.  
38 C.F.R. § 4.71a, DC 5227.  

A note accompanying DC 5227 states that the rater should consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation of 
motion of other digits or interference with overall function of 
the hand.  In general, for ankylosis to be considered an 
approximation of amputation, both the metacarpophalangeal and 
proximal interphalangeal joints of a digit should be ankylosed 
and the joints should be in extension or full flexion or there 
should be rotation or angulation of a bone. 

The Board has considered whether such a rating is warranted in 
this case, but finds one is not because the Veteran's left little 
finger disability does not approximate amputation and does not 
result in any interference with function of the hand or the other 
digits, even when considering DeLuca factors.  Rather, the 
Veteran is consistently noted to have normal range of motion of 
the hands and fingers with a good grip, no report of pain, and 
minimal functional loss when typing. 

The Board has also considered whether a compensable rating could 
be assigned under a non-orthopedic diagnostic code, but finds 
that no such code is applicable as there is no evidence of 
scarring, neurological deficit, or any other symptom based on 
which a compensable rating could be assigned.  Thus, a 
compensable rating is not warranted prior to August 9, 2007.  

Effective August 9, 2007, forward, the Veteran's status-post 
fracture of the left little finger is rated at 10 percent for 
mild incomplete paralysis under 38 C.F.R. § 4.124, DC 8515, which 
rates impairment of the median nerve, based on the evidence of a 
diminution in sensation as of that date.  The introductory note 
to Diseases of the Peripheral Nerves defines the term "incomplete 
paralysis" as a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis.  It adds that 
when the involvement of a peripheral nerve is wholly sensory, the 
rating should be for the mild or, at most, moderate degree.  38 
C.F.R. § 4.124a provides a 10 percent rating for "mild" 
incomplete paralysis of the minor median nerve and a 20 percent 
rating for "moderate" incomplete paralysis of the minor median 
nerve.

The Board has considered whether a higher rating is warranted 
under DC 8515 but finds that one is not because the Veteran's 
symptomatology does not approximate the disability picture 
contemplated by "moderate" incomplete paralysis.  The medical 
evidence indicates that the Veteran's residuals of injury is 
solely manifested by sensory diminishment - not loss - and 
occasional difficulty typing; there is no objective evidence of 
any diminishment of strength, coordination, or endurance, and 
range of motion is within normal limits.  Moreover, the record 
includes no medical findings of "moderate" impairment, though it 
does include the 2007 VA examiner's characterization of the 
impairment as "slight."  In sum, the Board finds that the 
Veteran's residuals of left hand injury do not approximate 
"moderate" incomplete paralysis of the median nerve; thus, a 
rating in excess of 10 percent is not warranted under DC 8515.

The Board has considered whether a higher or separate rating is 
warranted under an alternate diagnostic code but finds that no 
other diagnostic code is applicable: as discussed above, the 
evidence documents no other nerve involvement/impairment, no 
evidence of any residual scar, no evidence of any functional 
impairment approximating ankylosis or amputation of the little 
finger and no evidence of functional impairment of any other 
digit or the hand as a whole.  See 38 C.F.R. §§ 4.72a (DC 5214 to 
5230), 4.118, 4.124a.

In sum, the Board finds that the evidence does not support a 
compensable rating prior to August 9, 2007, or a rating in excess 
of 10 percent from August 9, 2007, forward.  Thus, the claim for 
increased initial ratings is denied.  

Hemorrhoids 

A January 2004 VA examination record reflects the Veteran's 
history of frequently recurring hemorrhoids.  Examination 
revealed external, irreducible, hemorrhoids.  There was no 
evidence of bleeding, thrombosis, or excessive redundant tissue.  
The examiner assessed the Veteran with external hemorrhoids 
without anemia or malnutrition.  

A December 2004 VA treatment record reflects findings of 
hemorrhoids, with no perianal skin tags or thrombosis.  A 
December 2005 VA treatment record reflects the Veteran's history 
of a flare-up of hemorrhoids, as evidenced by bleeding.  No 
examination was done at that time.  A July 2007 colonoscopy 
revealed small internal hemorrhoids.  See July 2007 VA 
colonoscopy report.  

An August 2007 VA examination record reflects the Veteran's 
history of rectal discomfort and bleeding on toilet paper four to 
five days a week.  The Veteran denied any gross bleeding, meaning 
enough bleeding to color the toilet bowl.  The Veteran indicated 
that she treated her hemorrhoids with over-the-counter ointment.  
Examination revealed no signs of anemia or fissures.  There was 
no thrombosis, active bleeding, or rectal prolapse.  There were 
hemorrhoids at the "three o'clock position."  The examiner 
diagnosed the Veteran with mildly symptomatic hemorrhoids.  

The Veteran's hemorrhoids are rated at 10 percent under DC 7336, 
which provides the rating criteria for hemorrhoids.  DC 7336 
provides a 20 percent rating for hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  The Board has 
considered whether a higher rating is warranted under DC 7336 but 
finds one is not:  there is no evidence of fissures, and although 
there is arguably evidence of persistent bleeding, there is no 
evidence suggestive of anemia.  In the absence of evidence of 
anemia or fissures, a 20 percent rating is not warranted and the 
claim for an increased initial rating for hemorrhoids is denied.  

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a).  In addition, any 
increase in severity of a nonservice- connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, which addressed the 
subject of the granting of service connection for the aggravation 
of a nonservice- connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  The amended 
38 C.F.R. § 3.310(b) institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted.  To 
whatever extent the revised regulation may be more restrictive 
than the previous one, the Board will afford the Veteran review 
under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Sleep Disorder

The evidence reflects an in-service complaint of and treatment 
for insomnia in September 1990.  It also reflects post-service, 
complaints of insomnia, with a reported onset in approximately 
2001.  See September 1990 service treatment record; October 2005 
VA treatment record. 

Except in circumstances not applicable here, insomnia is not a 
condition for which service connection may be granted; service 
connection can only be awarded for the underlying malady or 
condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 
(1999).  In this case, the evidence does not suggest the 
existence of an underlying sleep disorder for which service 
connection can be granted.  Rather, the evidence indicates that 
the insomnia is a symptom of the Veteran's psychiatric disorder.  
See, e.g., October 2005 VA treatment records.  Thus, in the 
absence of evidence of a service-connectable sleep disorder, 
service connection is not warranted, and the claim is denied.  

Irregular Heartbeat

The service medical evidence does not reveal any findings 
suggestive of an irregular heartbeat.  The post-service medical 
evidence is also generally absent any finding of irregular 
heartbeat, except in March 2005 and April 2006, when the Veteran 
was found to be tachycardic.  See March 2005 and April 2006 VA 
treatment records.  The associated records suggest that the 
tachycardia was an acute reaction to stress which resolved when 
the stress resolved; a diagnosis was not rendered.  See, e.g., 
April 2006 VA treatment records.  

As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  In this case, the evidence does not contain any 
competent evidence that the Veteran has chronic tachycardia:  the 
records reflect no diagnosis of chronic tachycardia and the two 
findings of tachycardia were interpreted as an acute reaction to 
stress rather than an indication of a chronic problem.  

Furthermore, even if the Board were to find that the Veteran had 
chronic tachycardia, the evidence does not suggest that the 
tachycardia onset in service or is causally related to service or 
a service-connected disability.  The service medical records are 
absent any notations suggestive of tachycardia, and the earliest 
evidence of tachycardia dates approximately 14 years after 
separation from service.  The long time lapse can be considered, 
along with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, although the Veteran is competent to 
report the existence of symptoms suggestive of tachycardia from 
service to the present, she has not done so, and the evidence 
does not otherwise contain any competent evidence linking the 
tachycardia to service.  See 38 C.F.R. § 3.159(a)(2); Layno v. 
Brown, 6 Vet. App. 465, 471 (1994).  Likewise, the evidence does 
not contain any evidence linking the tachycardia to a service-
connected disability.  Thus, based on the absence of evidence an 
in-service onset of tachycardia, the length of time between 
separation and the earliest notation of record, and the absence 
of a opinion linking the tachycardia to service or a service-
connected disability,  service connection is not warranted, and 
the claim is denied.  

Hypotension

The service and post-service medical evidence does not reflect 
any complaints or findings suggestive of hypotension.  The Board 
notes that the evidence does reflect the Veteran's history of low 
blood pressure.  The Veteran does not explain why she believes 
she has low blood pressure, however; there is no indication that 
her contention is based on a medical diagnosis, recurrent 
readings of low blood pressure, or any other observable symptoms 
suggestive of hypotension.  In the absence of such an 
explanation, the Board must conclude that the Veteran's history 
of low blood pressure is not competent evidence of the existence 
of hypotension.  Cf. 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. 
at 471.  

As stated above, one of the requirements for service connection 
is the existence of a currently diagnosed disorder.  In this 
case, the evidence does not suggest that the Veteran is diagnosed 
with hypotension; thus, service connection is not warranted, and 
the claim is denied.

Residuals of Head Injury

In August 1984, the Veteran sustained a head injury after she 
struck her forehead on the trunk of a car.  After the injury, the 
Veteran reported having headaches, nausea, and a bump on her 
forehead.  Initial examination revealed a mild head injury to the 
right forehead.  The examiner determined that there was no 
neurological deficit, and although the Veteran did report 
headaches, the examiner believed the headaches might be the 
result of allergies, rather than the head injury.  The Veteran 
was then admitted to the hospital for observation.  The next day, 
while in the hospital, the Veteran reported a new symptom of 
diarrhea.  After examination, the Veteran's diarrhea and nausea 
were attributed to gastroenteritis.  The Veteran was then 
discharged after 24 hours, with a finding that the head injury 
(and gastroenteritis) was resolved.  

Subsequent medical records reveal no additional complaints or 
abnormal findings suggestive of a chronic residual of the head 
injury.  

A VA examination was conducted in August 2007.  The examiner 
noted that the service medical evidence revealed that the Veteran 
"suffered a mild head injury" in August 1984 and that the head 
injury did not result in any noted neurological deficits, loss of 
consciousness, or sutures.  He also noted that the Veteran denied 
any residual neurological deficits since the injury.  After 
examination and discussion with the Veteran, the examiner 
assessed the Veteran with "history of mild head injury in August 
1984 without any residual neurological symptoms or deficits."  

After review of the record, the Board finds that service 
connection is not warranted because although the evidence 
documents that the Veteran sustained a head injury in service, 
the evidence does not suggest that the in-service injury has 
resulted in any chronic residual.  The medical evidence reflects 
negative findings as to any neurological deficit, and the Veteran 
has denied the existence of any neurological deficit, or any 
other symptom, at the site of the injury or from the time of the 
injury to the present.  As noted previously, a current diagnosis 
is required for service connection to be warranted.  In this 
case, the evidence does not suggest that the Veteran has a 
current disability as a result of the in-service head injury.  
Thus, service connection is not warranted, and the claim is 
denied.  

Otitis Externa

The service medical evidence reflects that the Veteran received 
treatment for "swimmer's ear" or otitis externa in November and 
December 1990.  Subsequent service treatment records do not 
reflect any additional complaints or findings suggestive of 
otitis externa or any other ear disorder.  

The post-service evidence reflects no complaints or abnormal 
findings pertaining to the ear until August 1998 when the Veteran 
presented for treatment with a five-day history of a left 
earache.  The Veteran indicated that the pain began after hair 
dye chemicals drained into her ear.  Initial examination revealed 
an inflamed and swollen left ear canal and a clear eardrum, based 
on which the Veteran was diagnosed with and treated for otitis 
externa.  The Veteran continued to report symptoms, however, and 
subsequent examination revealed an impacted cerumen of the left 
ear.  Subsequent records indicate that the otitis externa 
resolved by September 1998, and the impacted cerumen resolved in 
October 1998, after it was cleared.  See August through October 
1998 VA treatment records.  

The record is then silent again until August 2003, when the 
Veteran reported a three-day history of left ear pressure.  See 
August 2003 VA treatment record.  At that time, she denied ear 
discharge or pain but reported some decreased hearing.  
Examination revealed a normal right eardrum and obscured left 
eardrum.  The left eardrum was flushed, and a large piece of 
cerumen was removed, which, per the Veteran, relieved the 
symptoms.  The Veteran was diagnosed with impacted cerumen of the 
left eardrum.  

The record is then silent again until February 2007, when the 
Veteran reported pain, exudates, and impaired hearing in the left 
ear after swimming.  See February 2007 VA treatment record.  The 
Veteran was assessed with otitis externa, told to avoid swimming 
until the ache resolved, and prescribed drops and Amoxicillin.  
In April 2007, the Veteran presented for treatment for swimmer's 
ear again, this time in the right ear.  Examination revealed a 
normal left ear.  The right ear had some pain on movement of the 
pinna, some erythema around the tragus, tenderness just anterior 
to the tragus, and "copious debris" and surrounding 
inflammation in the ear canal.  The Veteran was assessed with 
otitis externa of the right ear.  She was prescribed drops and 
Cipro and advised that once the infection resolved, she should 
use several drops of rubbing alcohol in each ear after swimming 
to accelerate drying.  

A VA examination was conducted in August 2007.  The examination 
record reflects the Veteran's history of developing external 
otitis in 1985 and having it recur intermittently since then.  
After examination and discussion with the Veteran, the examiner 
diagnosed the Veteran with external otitis recurrence, currently 
no disease detected.  

After review of the evidence, the Board finds that service 
connection is not warranted.  Initially, the Board notes that the 
record does not establish that the Veteran has a chronic ear 
disorder:  the evidence reflects no diagnosis of chronic otitis 
externa and although the evidence documents that the Veteran has 
had recurrent otitis externa and impacted cerumen, the evidence, 
particularly the length of time between episodes and the 
histories presented at the time of treatment during the episodes, 
suggests that these episodes are manifestations of an acute 
condition. 

Even assuming the Veteran has a chronic disorder manifested by 
otitis externa and impacted cerumen, however, service connection 
is not warranted because the evidence does not show that chronic 
otitis externa, or any other chronic ear disorder, onset during 
service or is causally related to service.  The Board 
acknowledges that the evidence, namely the service treatment 
records and Veteran's competent histories, indicates that the 
Veteran had episodes of otitis externa during service.  The 
competent and probative evidence does not suggest that a chronic 
ear disorder onset in service or existed continuously since 
service.  The service treatment records are silent as to any 
complaints pertaining to the ear after December 1990, and the 
next evidence of treatment dates approximately eight years after 
the prior treatment and seven years after separation from 
service.  Time elapsed between service and any documented 
evidence of treatment can be considered, along with other 
factors, as evidence of whether an injury or disease was incurred 
in service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The Board notes that the Veteran has competently reported having 
"intermittent" ear infections since service.  See 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The 
Veteran has never alleged that the infections occurred between 
1990 and 1998, however, and in the absence of such evidence, the 
Board finds the evidence does not suggest any continuity of 
symptomatology.  In other words, the Board determines that the 
in-service episodes of otitis externa were acute and transitory 
incidents rather than manifestations of a chronic disorder.  
Furthermore, the evidence does not include any medical findings 
suggestive of a causal relationship between any current ear 
disorder and service.  The Board acknowledges that the Veteran 
believes such a link exists.  In the absence of any medical 
evidence however (or a competent history of continuous symptoms), 
the Veteran's conclusory statements regarding causation are 
insufficient to establish the necessary nexus between the in-
service treatment and the currently diagnosed disorders.  Cf. 
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, service 
connection is not warranted, and the claim is denied.  

Residual of Injury to the Right Shin

The service medical evidence documents that in January 1990, the 
Veteran presented for treatment with complaints of pain and 
swelling after striking her right shin on a coffee table.  
Examination revealed a two by two centimeter ecchymotic area in 
the anterior lower third of the right lower leg.  There was no 
violation of the skin, distal pulses were good, and the foot had 
no abnormality.  X-ray images also showed no abnormality.  The 
Veteran was assessed with contusion/resolving hematoma of the 
lower leg.  The service medical evidence reflects no additional 
complaints pertaining to the right foot or lower leg.   

In September 1995, the Veteran presented for treatment with a 
history of pain and swelling in the right ankle since turning her 
ankle several days earlier.  Examination revealed that the right 
ankle was slightly swollen.  The Veteran was assessed with 
improved right ankle.  See September 1995 VA treatment record.  

In May 2002, the Veteran presented for treatment with a complaint 
of right ankle and foot pain and swelling, since "twisting" the 
ankle earlier that day while walking.  Examination revealed some 
dependent edema of the right ankle, but it was not increased 
relative to the left ankle.  There was some slight tenderness 
around the lateral maleolus.  Range of motion was normal and 
pain-free and peripheral pulses were good.  X-ray images showed 
no apparent fracture and osteopenia of the distal fibula.  The 
Veteran was assessed with right ankle strain.  See May 2002 VA 
treatment record.  

In August 2007, a VA examination was conducted.  The record 
reflects the Veteran's history of "popping, clicking, and 
snapping," instability, and swelling of the ankles.  After 
examination, the Veteran was assessed with bilateral ankle 
synovitis.  The examiner stated that the Veteran had no residual 
of the in-service right tibial hematoma.  

After review of the evidence, the Board finds that service 
connection is not warranted because although the evidence 
documents that the Veteran sustained an injury to the right shin 
in service, the evidence does not suggest that the injury has 
resulted in any chronic residual.  Initially, the Board notes 
that the evidence does not suggest the existence of any chronic 
residual at the site of the injury:  With the exception of the 
treatment records in January 1990, the medical records are silent 
as to any complaints or abnormal findings pertaining to the right 
shin, and although the Veteran is competent to report a history 
of symptoms at the site of the injury, she has not done so.  See 
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  

Additionally, the evidence does not indicate that the injury 
resulted in a chronic residual at any other part of the right 
lower extremity.  The Board notes that the post-service treatment 
records do reflect complaints and treatment pertaining to the 
right ankle and the right knee.  The evidence does not suggest 
that these conditions are related to the in-service injury to the 
right shin, however:  the evidence includes no medical findings 
suggesting a link between these conditions and the in-service 
injury, though it does include a VA examiner's competent and 
probative opinion that the in-service injury has had no residual.  

The Board acknowledges that the Veteran contends that she has a 
residual impairment of the right lower extremity due to the in-
service injury.  The Veteran has not reported the existence of 
any symptoms at the site of or since the time of the injury, 
however, and she is not otherwise competent to link her in-
service injury to a currently diagnosed condition.  Thus, in the 
absence of evidence of a chronic residual from the in-service 
injury, service connection is not warranted and the claim is 
denied.  

Right Foot Disorder

The service medical evidence reflects that in March 1989, the 
Veteran presented for treatment with a history of injuring the 
fifth digit of the right foot two days earlier.  Examination 
revealed discoloration and tenderness at the metaphalangeal 
joint.  X-ray images were negative for abnormality.  The Veteran 
was assessed with a contusion.  

In June 2002, the Veteran presented for treatment after injuring 
herself in a swimming pool.  The Veteran reported that she got 
fire ants on both feet, which resulted in many bites, causing her 
to fall and scrape her ankle.  No diagnosis was rendered at that 
time.  See June 2002 VA treatment record.  

In November 2005, the Veteran presented for treatment with a one-
day history of right arch pain.  The Veteran reported that she 
had recently begun an exercise regimen and that she started 
having right arch pain/cramping while swimming.  She indicated 
that the cramp was unrelieved with manual massage therapy.  
Examination revealed no gross abnormality on visual inspection 
and full range of motion.  There was moderate pain to palpation 
of the right arch, which was worse with dorsiflexion of the right 
great toe.  The examiner diagnosed the Veteran with probable 
plantar fasciitis and noted that the Veteran had a history of 
obesity.  See November 2005 VA treatment record.  

In May 2006, the Veteran presented for treatment with a two-week 
history of swelling in her feet.  Examination revealed tenderness 
in the right foot in the metatarsal area.  X-ray images showed no 
fracture, however.  After examination, the Veteran was assessed 
with bilateral lower extremity swelling of unclear etiology.  See 
May 2006 VA treatment record.  

In April 2007, the Veteran presented for treatment for right foot 
pain.  After examination, the Veteran was assessed with fibular 
sesamoiditis and flexor hallucis brevis tendinitis.  

After review of the evidence, the Board finds that service 
connection is not warranted for a right foot disorder because 
although the evidence documents that the Veteran injured the 
right fifth toe during service, the evidence does not suggest 
that the in-service injury resulted in any chronic disorder.  
Initially, the Board notes that the evidence does not suggest the 
existence of any chronic residual at the site of the injury to 
the right fifth toe:  with the exception of the treatment records 
in March 1989, the medical records are silent as to any 
complaints or abnormal findings pertaining to the right fifth 
toe, and although the Veteran is competent to report a history of 
symptoms at the site of the injury, she has not done so.  See 38 
C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  

The evidence also does not indicate that the in-service injury 
resulted in a chronic residual to any other part of the foot or 
the foot as a whole, and the evidence does not otherwise suggest 
that a chronic foot disorder onset in service or is causally 
related to service or a service-connected disability.  The 
service treatment records are silent as to any complaints or 
abnormal findings related to the foot as a whole, and the first 
evidence of treatment dates more than 13 years after the in-
service injury to the right fifth toe and 11 years after 
separation from service.  Time elapsed between service and any 
documented evidence of treatment can be considered, along with 
other factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, although the Veteran is competent to report the 
existence of symptoms in the right foot since service, she has 
not done so.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  Furthermore, the evidence does not include 
any medical findings suggestive of a causal relationship between 
any current right foot disorder and service or a service-
connected disability.  The Board notes that the Veteran has 
asserted that such a link exists.  In the absence of any medical 
evidence however (or a competent history of continuous symptoms), 
the Veteran's conclusory statements regarding causation are 
insufficient to establish the necessary nexus between the in-
service treatment and the currently diagnosed disorders.  Cf. 
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, service 
connection is not warranted, and the claim is denied.  

Gynecological Disorder 

The service treatment records reflect treatment for yeast 
infections in September 1983 and September and October 1990, 
cramps and vaginitis in March 1985, pelvic pain in April 1985, 
and cramps in September 1987.  The service treatment records also 
reflect that the annual gynecological examinations consistently 
revealed normal findings. 

The post-service evidence reflects treatment for yeast infections 
in April 1986 and June 2000.  Additionally, the record reflects 
that in February 1998, the Veteran reported a five-day history of 
burning and itching in the vaginal area and vaginal discharge.  
She indicated that she tried to use over-the-counter medication 
for yeast infection, but it did not work.  Examination revealed 
normal findings except for slight inflammation and tenderness of 
the cervix.  No diagnosis was reported.  See April 1996, February 
1998, and June 2000, VA treatment records.  The post-service 
medical evidence also consistently reflects normal results from 
annual gynecological examinations.  

A VA examination was conducted in August 2007.  The record 
reflects the Veteran's history that she had episodes of vaginitis 
and vaginal yeast infections prior to service and that the 
episodes worsened during service.  After examination, review of 
the record, and discussion with the Veteran, the examiner 
determined that the Veteran had experienced a very common 
condition which is yeast vaginitis and bacterial vaginosis.  The 
examiner stated that the incidence in women is up to 100 percent 
and that they were not related to active service but were 
incidental findings during active service.  The examiner did not 
diagnose a current condition and he reported that the Veteran did 
not experience any long-term disabilities from these 
gynecological complaints.  

After review of the evidence, the Board finds that service 
connection is not warranted for a gynecological condition because 
the evidence does not suggest the existence of a current, 
service-connectable disorder.  Although the evidence reflects in-
service treatment for vaginitis and vaginosis, the evidence 
indicates that these conditions resolved without any service-
connectable residual:  the evidence dating during the appellate 
period reflects no findings or histories of a gynecological 
disorder, or even episodes of vaginosis or vaginitis, though it 
does include a VA examiner's competent determination that the 
Veteran does not have a chronic gynecological disability.  As 
noted previously, a current diagnosis is required for service 
connection to be warranted.  In this case, the evidence does not 
suggest that the Veteran has a current gynecological disability.  
Thus, service connection is not warranted, and the claim is 
denied.  

Eye Disorder 

The service treatment records reflect treatment for myopia 
throughout service.  The service treatment records also reflect 
that in June 1985, the Veteran presented for treatment with a 
one-week history of slight pain/burning and some photophobia in 
the right eye.  She denied discharge.  She reported that she had 
treated the eye with a cold compress, without improvement.  After 
examination, she was assessed with simple episcleritis of the 
right eye, was prescribed drops for one week, and was advised to 
follow up if the condition worsened.  The subsequent records do 
not reflect any additional complaints pertaining to the 
episcleritis.  A September 1985 service treatment record does 
reflect a complaint of blurriness and some discomfort in the 
right eye but the blurriness was linked to stress from a new job 
and a new eye glad prescription.  The Veteran's prescription was 
then checked and changed, and in November 1985, she indicated 
that she was happy with her new prescription. 

A VA examination was conducted in August 2007.  The examination 
record reflects the Veteran's history of wearing eyeglasses since 
the age of six.  She denied any "particular problem" at the 
time of the examination.  After examination, review of the 
record, and discussion with the Veteran, the examiner diagnosed 
the Veteran with myopia with presbyopia.  The examiner stated 
that there was no evidence of ocular pathology.  He reported that 
he would have to resort to mere speculation on the extensiveness 
or progression of myopia when the Veteran was on active duty.  

After review of the record, the Board finds that service 
connection is not warranted.  Initially the Board notes that 
service connection is not warranted for the Veteran's refractive 
error.  Disability due to refractive error is not cognizable for 
VA compensation purposes unless it is aggravated by an in-service 
trauma or disease.  38 C.F.R. § 3.303(c).  Review of the service 
treatment  records do not show rapid progression of the Veteran's 
vision impairment, or a history thereof:  the eye examination 
records indicate that the Veteran's corrected vision was at least 
20/20 throughout service and review of the Veteran's contact 
prescription does not suggest any significant change in visual 
acuity.  In other words, there is no evidence of aggravation of 
the veteran's refractive error so service connection is not 
warranted.  

Service connection is also not warranted for any other eye 
disorder.  Although the veteran was treated for episcleritis and 
blurred vision in service, the records indicate that the 
conditions were resolved by November 1985, with no evidence of 
any residual eye problems.  The post-service treatment records do 
not report any treatment for episcleritis or related condition, 
and there is no medical evidence of any current ocular pathology.  
In sum, the evidence does not indicate that the Veteran had a 
chronic eye disorder in service or that he has a current eye 
disorder causally related to service.  Consequently, service 
connection must be denied.  

Sinusitis 

The service medical records reflect treatment for sinusitis on 
multiple occasions, including in September 1985, October 1986, 
and January 1989.  The post-service medical records reflect 
treatment for sinusitis on multiple occasions, including in 
January 1994, February and March 1995, February 1996, December 
1999, January 2000, and December 2004.  See generally VA 
treatment records.  The evidence also includes a VA examiner's 
determination that the Veteran had "allergic rhinitis with 
recurring sinusitis" and a VA physician's determination that the 
Veteran's sinusitis was "due to" the service-connected allergic 
rhinitis.  See December 2004 VA treatment record; August 2007 VA 
examination record.  

After review of the evidence, the Board finds that service 
connection is warranted for sinusitis.  The Board acknowledges 
that the evidence does not establish chronic treatment for 
sinusitis in service.  The Board also acknowledges that a January 
2004 VA examiner found no evidence of sinusitis and that the 
post-service medical evidence reflects significant periods of 
time without treatment for sinusitis.  Nevertheless, the Board 
finds that the evidence establishes a pattern of treatment for 
sinusitis from service to the present, and based on the Veteran's 
competent history of recurrent sinus problems, the findings of 
sinusitis during service and beyond, and VA medical 
professionals' findings that the sinusitis was related to the 
service-connected rhinitis, which VA has determined onset in 
service, the Board finds that the evidence suggests continuity of 
symptomatology since service.  Thus, the claim of service 
connection is granted.  


ORDER

An effective date earlier than August 6, 2003, for the award of 
service connection for hemorrhoids, a lumbar spine disorder, 
allergies, seborrheic dermatitis, status-post fracture of the 
left fifth proximal phalanx, or laceration, status-post repair, 
of the right hand is denied.  

An initial rating in excess of 10 percent for status-post 
fracture of the left fifth proximal phalanx is denied.  

An initial rating in excess of 10 percent for hemorrhoids is 
denied.

Service connection for a sleep disorder is denied.  

Service connection for irregular heartbeat is denied.  

Service connection for hypotension is denied.  

Service connection for residuals of head injury is denied.  

Service connection for otitis externa is denied.  

Service connection for residuals of injury to the right shin is 
denied.

Service connection for a right foot disorder is denied.  

Service connection for a gynecological disorder is denied.  

Service connection for an eye disorder is denied.  

Service connection for sinusitis is granted.  


REMAND

Further development is needed on the claim for a compensable 
initial rating for residuals of a laceration to the right hand.  
The December 2004 rating decision indicates that service 
connection was awarded for residuals of laceration to the space 
between the second and third fingers of the right hand.  The 
record does not contain any findings related to this laceration, 
however.  Although VA examinations were conducted for this 
matter, the examination records only report findings related to a 
laceration on the right palm, below the thumb, and a laceration 
to the right wrist.  Thus, an examination is needed to determine 
the current residuals of the laceration to the space between the 
second and third fingers of the right hand.  The Veteran is 
reminded that it is her responsibility to report for the 
examination scheduled for this claim and to cooperate in the 
development of the claim, and that the consequences of failing to 
report for VA examination without good cause will include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Further development is needed on the claims of increased ratings 
for allergies, seborrheic dermatitis, and a lumbar spine 
disorder.  In December 2009 and February 2010, VA obtained new 
evidence, specifically new VA treatment records, which are 
pertinent to these claims for increased initial ratings.  The 
Veteran was subsequently informed that she could waive RO 
adjudication of this evidence, but she did not submit a waiver of 
initial RO review.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be referred to 
the agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304.  Consequently, the claims must be 
remanded, and while on remand, the RO must review this evidence 
and, if the claims remain denied, include such evidence in a 
supplemental statement of the case.  Id.  

Additionally, based on the age of the last examination, 
contemporaneous VA examinations should be conducted to determine 
the current severity of the Veteran's allergies, seborrheic 
dermatitis, and lumbar spine disability.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The Veteran is reminded that it is her 
responsibility to report for any examination scheduled in 
conjunction with these claims and to cooperate with any 
development and that the consequences of failing to report for VA 
examination without good cause will include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Further development is needed on the claim of service connection 
for a psychiatric disorder.  Review of the evidence reveals that 
the Veteran received in-service treatment at the mental health 
clinic.  The records associated with the treatment are not of 
record, however.  Service mental health records are sometimes 
stored separately from service medical records, and, although the 
evidence indicates that the RO attempted to obtain mental health 
clinic record, the evidence documents that this request was 
limited to mental heal clinic records dating in 1985.  As the 
evidence in this case reflects treatment at the mental health 
clinic in 1987 and 1990, the Board finds that another request for 
the records should be made.  Then, after all available service 
psychiatric records are obtained, the file should be returned to 
the examiner who conducted the October 2009 VA examination for an 
opinion as to whether the Veteran's psychiatric disorder, which 
the examiner diagnosed as depression, onset in service.  

Further development is needed on the claim of service connection 
for asthma.  Based on the evidence of a current diagnosis of 
asthma and the January 2009 VA medical professional's notation 
that she suspected that the Veteran's service-connected allergic 
rhinitis and sinusitis were the cause of the asthma, an 
examination should be done and an opinion obtained to determine 
if the Veteran's asthma was incurred in service or is causally 
related to service or a service-connected disability, such as the 
allergic rhinitis and sinusitis.  See 38 U.S.C.A. § 5103A(d).  

Further development is needed on the claim for a left ankle 
disorder.  
The service medical evidence documents treatment for left ankle 
strain in December 1988.  Post-service medical evidence documents 
treatment for left ankle strain, rule out fracture, in July 1997 
and arthritis in April 2009.  See July 1997 and April 2009 VA 
treatment records.  Based on the evidence of in-service and post-
service treatment for the left ankle, and the Veteran's history 
of problems since service, a VA examination is needed to 
determine if the Veteran has a chronic left ankle disorder which 
onset in service or is causally related to service.  See 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all 
notification and development action 
required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  
Specifically, provide notice of the 
criteria for establishing secondary 
service connection.  

2.  Schedule the Veteran for an 
examination to determine the nature and 
severity of the residuals of laceration to 
the space between the second and third 
fingers of the right hand.  All testing 
deemed necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
the report.  All pertinent findings 
must be reported in detail.  

3.  Schedule the Veteran for an 
examination to determine the nature and 
severity of her service-connected 
allergies.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for review 
by the examiner and this fact should be 
acknowledged in the report.  All 
pertinent findings must be reported in 
detail.  

4.  Schedule the Veteran for an 
examination to determine the nature and 
severity of her service-connected 
seborrheic dermatitis.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner and 
this fact should be acknowledged in the 
report.  All pertinent findings must be 
reported in detail.  

5.  Schedule the Veteran for an 
examination to determine the nature and 
severity of the lumbar spine disability.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner and this fact should be 
acknowledged in the report.  All 
pertinent findings must be reported in 
detail.  

6.   Request the medical records 
associated with the Veteran's treatment at 
the mental health clinic from 1987 to 
1990.   

7.   After all available records have been 
obtained, return the claims file to the VA 
examiner who conducted the October 2009 VA 
PTSD examination (or, if unavailable, to 
another appropriate VA reviewer).  In an 
addendum, the reviewer should state 
whether it is at least as likely as not 
that the Veteran's depression onset during 
service.  Review of the claims folder 
should be acknowledged.  A rationale for 
the opinion should be provided, preferably 
with discussion of the in-service 
treatment at the mental health clinic.  
The Veteran should be re-examined if 
necessary.

8.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of her asthma.  The examiner is 
also requested to opine whether it is at 
least as likely as not that the 
Veteran's asthma onset in service or was 
caused or aggravated by service or the 
service-connected allergic rhinitis and 
sinusitis.  The claims file must be made 
available to the examiner in conjunction 
with the examination.  The rationale for 
the opinion expressed must be provided.

9.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of the reported left ankle 
disorder.  For any diagnosed disorder, the 
examiner is requested to opine whether it 
is at least as likely as not that the 
disorder onset in service or was caused or 
aggravated by service or a service-
connected disability.  The claims file 
must be made available to the examiner in 
conjunction with the examination.  The 
rationale for the opinion expressed must 
be provided.

10.  Thereafter, readjudicate the 
appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


